        Case 1:20-cr-00281-KPF Document 42 Filed 08/31/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                      -v.-                         20 Cr. 281 (KPF)

SOULEYMANE BALDE,                               SCHEDULING ORDER

                             Defendant.

KATHERINE POLK FAILLA, District Judge:

      Pursuant to the Court’s Chamber’s email conversation with counsel for

the parties, the parties are hereby ORDERED to appear for a conference on

September 1, 2020, at 10:00 a.m. The dial-in information is as follows: At

10:00 a.m. on September 1, 2020, the parties shall call (888) 363-4749 and

enter access code 5123533. Please note, the conference will not be available

prior to 10:00 a.m.

      SO ORDERED.

Dated: August 31, 2020
       New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge
